Case: 10-50965     Document: 00511567896         Page: 1     Date Filed: 08/10/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 10, 2011
                                     No. 10-50965
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

ERICK RICARDO BONILLA,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:10-CR-111-1


Before REAVLEY, SMITH, and PRADO, Circuit Judges.
PER CURIAM:*
        Erick Ricardo Bonilla was convicted of illegal reentry, in violation of 8
U.S.C. § 1326, and was sentenced to 14 months of imprisonment. He argues that
the evidence was insufficient to support his conviction, specifically urging that
the Government failed to prove he intended to violate the law because, as a
member of the Lipan Apache tribe, he believed he was permitted to enter the
United States legally.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-50965     Document: 00511567896       Page: 2    Date Filed: 08/10/2011

                                    No. 10-50965

      In determining whether there is sufficient evidence to sustain a conviction,
the relevant question is “whether the finding of guilt is supported by substantial
evidence, i.e., evidence sufficient to justify the trial judge, as the trier of fact, in
concluding beyond reasonable doubt that the defendant is guilty.” United States
v. Turner, 319 F.3d 716, 720 (5th Cir. 2003) (internal citation and quotation
marks omitted). Bonilla’s belief that he was in the country legally based on his
membership in the Lipan Apache tribe lacks merit because illegal reentry is not
a specific-intent crime. See United States v. Ortegon-Uvalde, 179 F.3d 956, 969
(5th Cir. 1999); United States v. Trevino-Martinez, 85 F.3d 65, 68-69 (5th Cir.
1996). The Government is required to prove only that Bonilla had the general
intent to reenter the United States. See United States v. Berrios-Centeno, 250
F.3d 294, 298 (5th Cir. 2001). His intent is sufficiently demonstrated by the fact
that he was previously removed and later found in the United States. Id. at 299.
The conviction is thus supported by substantial evidence. See Turner, 319 F.3d
at 720.
      Bonilla has additionally noted a clerical error in the judgment. The
judgment improperly states that he was convicted following a “jury verdict,”
when his conviction followed a bench trial.           Accordingly, the judgment is
REMANDED for the sole purpose of correcting the clerical error. See FED. R.
CRIM. P. 36. The judgment is otherwise AFFIRMED.




                                           2